DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 9-12, 14-18, and 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Watanabe et al. (US 2005/0104921 A1).
Regarding claim 1:
	Watanabe et al. disclose a liquid discharge method of using a liquid discharge head including a drive element and a nozzle to discharge a liquid from the nozzle by applying a drive pulse to the drive element (paragraph 35), the method comprising:
	an acquisition step of acquiring a recording condition (“the weight Iw of the droplet is measured”: paragraphs 77-78); and
	a driving step of applying the drive pulse to the drive element (at least in step S1: paragraph 61 & Fig. 5),
	wherein the drive pulse includes a first potential (VC), a second potential (VH) different from the first potential (Fig. 6), and a third potential (VL) different from the first potential and the second potential (Fig. 6), the second potential being applied after the first potential (Fig. 6), and the third potential being applied after the second potential (Fig. 6), and
	in the driving step, the drive pulse has a first potential that varies depending on the recording condition acquired in the acquisition step is applied to the drive element (step S5: paragraphs 77-78 & Figs. 5, 16-17).
Regarding claim 2:
	Watanabe et al. disclose all the limitations of claim 1, and also that the first potential is a potential between the second potential and the third potential (Fig. 6).
Regarding claim 3:
	Watanabe et al. disclose all the limitations of claim 1, and also that the second potential is lower than the first potential, and the third potential is higher than the first potential (at least when using “a drive waveform that is opposite in phase to the drive waveform shown in Fig. 6”: paragraph 62).

Claim(s) 1-2, 5, 19, 22-24, and 32-33 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Zhang (US 2012/0007906 A1).
Regarding claims 1, 32, and 33:
	Zhang discloses a liquid discharge method of using a liquid discharge head including a drive element and a nozzle to discharge a liquid from the nozzle by applying a drive pulse to the drive element (paragraphs 61-62), the method comprising:
	an acquisition step of acquiring a recording condition (step S2: paragraph 93 & Fig. 10); and
	a driving step of applying the drive pulse to the drive element (step S7: paragraphs 94-96 & Fig. 10),
	wherein the drive pulse includes a first potential, a second potential different from the first potential (Fig. 7-9), and a third potential different from the first potential and the second potential (Figs. 7-9), the second potential being applied after the first potential (Figs. 7-9), and the third potential being applied after the second potential (Figs. 7-9), and
	in the driving step, the drive pulse has a first potential that varies depending on the recording condition acquired in the acquisition step is applied to the drive element (paragraphs 89, 90, 96 & Figs. 7-9).
Regarding claim 2:
	Zhang discloses all the limitations of claim 1, and also that the first potential is a potential between the second potential and the third potential (Figs. 7-9).
Regarding claim 5:
	Zhang discloses all the limitations of claim 2, and also that, in the driving step, one drive pulse determined among a plurality of the drive pulses (waveforms 500-502: Figs. 7-9) is applied to the drive element (paragraphs 94-96), the drive pulses including at least a first drive pulse (one of waveforms 501A, 502B, 502C) and a second drive pulse (when 501A is the first drive pulse, one of 500, 501B, 501C is a second drive pulse; when 501B is the first drive pulse, one of 502A, 500 is the second drive pulse; when 501C is the first drive pulse, one of 502A, 500 is the second drive pulse) in which a difference between the first potential and the second potential is greater than the difference in the first drive pulse (Figs. 8-9).
Regarding claim 19:
	Zhang discloses all the limitations of claim 5, and also that a potential change rate of the second drive pulse (of waveform 502A) during a change from the first potential to the second potential is greater than the potential change rate of the first drive pulse (of waveform 502B: Figs. 9A-B).
Regarding claim 22:
	Zhang discloses all the limitations of claim 5, and also that a time of the third potential of the second drive pulse (of waveform 502C) is longer than the time of the third potential in the first drive pulse (of waveform 500: Figs. 7A, 9C).
Regarding claim 23:
	Zhang discloses all the limitations of claim 5, and also that a time of one cycle in the second drive pulse (of waveform 502C) is longer than a time of the one cycle in the first drive pulse (of waveform 500: Figs. 7A, 9C).
Regarding claim 24:
	Zhang discloses all the limitations of claim 5, and also that the plurality of the drive pulses further include a third drive pulse (e.g. waveform 502A) in which the difference between the first potential and the second potential is greater than the difference in the second drive pulse (greater than the difference in waveform 501A).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2012/0007906 A1).
Regarding claim 6:
	Zhang discloses all the limitations of claim 2, but does not expressly disclose that, in the acquisition step, a discharge characteristic of the liquid from the liquid discharge head is acquired as the recording condition.
	However, Zhang does disclose that, in the acquisition step, a liquid characteristic is acquired as the recording condition (temperature of ink: paragraph 93), and that the liquid characteristic is directly related to a discharge characteristic from the liquid discharge head (“ink weight, speed, and the like”: paragraph 72).
	Because Zhang shows that ink temperature and discharge characteristics from the liquid discharge head are directly related, it would have been obvious to a person of ordinary skill in the art, at the time of filing, to modify Zhang’s method such that e.g. a discharge amount is acquired as the recording condition instead of the ink temperature.
Regarding claim 7:
	Zhang’s modified method comprises all the limitations of claim 6, and Zhang also discloses that, in the driving step the first drive pulse (e.g. waveform 502B) is applied to the drive element when the characteristic acquired in the acquisition step corresponds to a first discharge amount (an amount corresponding to an increased temperature: paragraphs 84, 89, 94), and
	the second drive pulse (e.g. waveform 500) is applied to the drive element when the discharge amount acquired in the acquisition step is a second discharge amount greater than the first discharge amount (e.g. an amount corresponding to a reference temperature: paragraph 96 & Fig. 7A).
Regarding claim 8:
	Zhang’s modified method comprises all the limitations of claim 6, and Zhang also discloses that, in the driving step the first drive pulse (e.g. waveform 501A) is applied to the drive element when the characteristic acquired in the acquisition step corresponds to a first discharge amount (an amount greater than the reference: paragraphs 84, 89, 94), and
	the second drive pulse (e.g. waveform 500) is applied to the drive element when the discharge amount acquired in the acquisition step is a second discharge amount smaller than the first discharge amount (e.g. an amount corresponding to the reference temperature: paragraph 96 & Fig. 7A).

Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gardner et al. (US 2007/0057979 A1) disclose providing template waveforms according to identified liquids, wherein the user is able to adjust a voltage level (paragraph 42 & Fig. 5) and various waveform parameters (%voltage level, slew rate, duration, slew, frequency, width) or each segment (510-540: Fig. 7) of a selected waveform (paragraphs 43-44 & Fig. 6) so as to match the waveform with fluid properties of each liquid (paragraph 44).
Usuda (US 2004/0189732 A1) disclose selecting one of a plurality of stored drive pulses according to detected viscosity and droplet weight produced using a “standard drive waveform,” the stored drive pulses being different in both potential change rate from a high potential to a low potential (delta T) and voltage drop (delta V: Figs. 2, 4-5).
Fukuda (US 2018/0126738 A1) disclose a plurality of drive pulses in which a first potential varies depending on temperature (Fig. 4), the plurality of drive pulses including a first drive pulse (corresponding to e.g. VB: Fig. 4), a second drive pulse (corresponding to VB1), and a third drive pulse (corresponding to VB2).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853